              Case 1:19-cv-08194 Document 1 Filed 09/03/19 Page 1 of 13



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
---------------------------------------------------------------X
NUMBERELEVEN, LLC,                                                 Civil Action No. 19-cv-8194


                                   Plaintiff,
                 -against-                                         COMPLAINT

YANA VIKTOROVNA KUZNETSOVA
a/k/a IANA KUZNIETSOVA, d/b/a
OCHI OUTERWEAR,

                                    Defendant(s).
--------------------------------------------------------------X

        Plaintiff NumberEleven, LLC (“Plaintiff” or “NumberEleven”), as and for its claims

against Defendant Yana Viktorovna Kuznetsova d/b/a Ochi Outerwear (“Defendants”), alleges as

follows:

                                          NATURE OF ACTION

        1.        This is an action at law and equity for trademark infringement, injury to business

reputation, unfair competition and deceptive trade practices, arising under the Lanham Act, 15

U.S.C. §§ 1051 et seq.; for injury to business reputation under New York General Business Law

§ 360-1; and for common law unfair competition. Plaintiff seeks injunctive relief to prevent

Defendants from further capitalizing on the goodwill generated in Plaintiff’s mark, as well as

damages resulting from Defendants’ willfully infringing acts.

        2.        Notwithstanding the fact that Defendants have been aware of Plaintiff’s rights in

and to Plaintiff’s mark since December 2017, Defendants are offering for sale and selling clothing

and apparel under a mark that bears a confusingly similar resemblance to Plaintiff’s registered mark.

Defendants’ clothing and apparel is not manufactured by Plaintiff, nor are Defendants connected

to, affiliated with, or authorized to use Plaintiff’s trademark. Defendant’s activities are likely to
             Case 1:19-cv-08194 Document 1 Filed 09/03/19 Page 2 of 13



cause confusion and to deceive consumers and the public regarding its source, and dilutes the

distinctive quality of Plaintiff’s mark.


                                  JURISDICTION AND VENUE

        3.       Plaintiff files this action against Defendants for trademark infringement and unfair

competition under the Lanham Trademark Act of 1946, 15 U.S.C. § 1051 et seq. (the “Lanham

Act”), and related claims of unfair competition under the statutory and common law of the state of

New York.

        4.       This Court has subject matter jurisdiction over Plaintiff’s claim for trademark

infringement under 28 U.S.C. §§ 1121(a), 1331, and 1338(a). This Court has subject matter

jurisdiction over the remaining claims pursuant to 28 U.S.C. § 1367, since those claims are related

to and arise out of the same set of facts as Plaintiff’s trademark infringement claims.

        5.       This Court has personal jurisdiction over Defendants because Defendants conduct

business in this judicial District or have distributed products used or consumed within this District

in the ordinary course of trade. Defendants’ acts have caused substantial confusion and deception

among consumers in New York and irreparable injury to Plaintiff’s valuable reputation, goodwill,

trademark, name and other intellectual property assets in New York.

        6.       Venue is proper in this district pursuant to 28 U.S.C. § 1391(b) and (c) because a

substantial part of the property that is the subject of this action is situated in this District and/or a

substantial part of the events or omissions giving rise to Plaintiff’s claim occurred in this District.

In addition, while Defendants reside outside of the United States, Defendants’ contacts with New

York State are sufficient to establish personal jurisdiction in this district.

                                           THE PARTIES

        7.       Plaintiff NumberEleven is a domestic limited liability company having its principal


                                                    2
             Case 1:19-cv-08194 Document 1 Filed 09/03/19 Page 3 of 13



place of business located at 28 East 10th Street, #3L, New York, New York 10003.

       8.        Upon information and belief, Defendant Yana Viktorovna Kuznetsova

(“Kuznetsova)” is an individual residing in Ukraine.

       9.        Upon information and belief, Defendant Ochi Outerwear is a fictitious business

name used by Kuznetsova in connection with her promotion and sale of clothing, including

outerwear.

                     FACTS COMMON TO ALL CLAIMS FOR RELIEF

       10.       NumberEleven is the owner of the distinctive mark OCCHII (the “OCCHII Mark”).

       11.       On December 12, 2017, NumberEleven filed an application (the “Application”) for

the OCCHII Mark with the United States Patent and Trademark office in connection with dresses,

shirts, tunics, blouses, T-shirts, Tank tops, coats, jackets, denims, trousers, skirts, scarves, shawls,

caps being headwear, namely, dresses, shirts, tunics, tank tops, skirts, scarves, turtlenecks,

pullovers, and socks. On June 11, 2019, the Application matured to a registration (See U.S. Reg.

No. 5,776,538, the “Registration Certificate”). A copy of Plaintiff’s Registration Certificate is

attached as Exhibit A.

       12.       NumberEleven has continuously used the OCCHII Mark in U.S. commerce in

connection with clothing since at least June 2018. The OCCHII Mark is a variant of the words

“Occhi” and “Ochi,” and loosely translates to the word “eyes” in several languages, including

Russian, Ukrainian and Italian.

       13.       NumberEleven has consistently used and promoted the OCCHII Mark such that it

is closely identified with Plaintiff’s goods. For example, NumberEleven has extensively promoted

the OCCHII Mark and clothing bearing the OCCHII Mark on the website www.occhii.com, as well

as on social media, including Instagram and Facebook. The OCCHII Mark and clothing bearing the




                                                   3
             Case 1:19-cv-08194 Document 1 Filed 09/03/19 Page 4 of 13



OCCHII Mark have also been advertised and sold on the e-commerce website

https://www.elkel.nyc.

       14.      As a result of NumberEleven’s hard work and significant investment in the quality

of its goods, Plaintiff’s brand has continued to grow in prosperity, respect and recognition. In

particular, the OCCHII Mark and goods advertised and sold under the OCCHII Mark have gained

significant recognition among several well-recognized press outlets throughout the United States,

having received coverage from such sources as Vogue.com, WWD.com, Vogue Italia, Elle.com,

iFashionnetwork.com, Flaunt.com, T: The New York Times Style Magazine and Paper magazine.

       15.      Upon information and belief, Kuznetsova founded Defendant Ochi Outerwear in

2016, in Ukraine.

       16.      Upon information and belief, since its founding, Ochi Outerwear has released

collections comprised of coats and jackets, dresses and suiting separates.

       17.      Upon information and belief, since its founding, Ochi Outerwear has been sold in

brick and mortar stores solely located in the Ukraine.

       18.      Upon information and belief, Kuznetsova advertises and promotes clothing and

apparel sold under the Ochi Outerwear brand on the website, www.ochiouterwear.com (the

“Website”). Upon information and belief, Defendants did not integrate a shopping cart into the

Website until on or about August 2019. Prior to that date, consumers were unable to purchase

goods from the Website.

       19.      Upon information and belief, until approximately August 2019, Kuznetsova’s

SS2019 collection was sold in the United States exclusively via the luxury fashion e-commerce

website Net-A-Porter.com. Upon information and belief, Net-A-Porter.com did not start offering

Ochi Outerwear for sale until on or about February 2019.




                                                 4
              Case 1:19-cv-08194 Document 1 Filed 09/03/19 Page 5 of 13



        20.      Defendants’ mark OCHI was not used in the United States before December 12,

2017.

        21.      Upon information and belief, Defendants did not offer Ochi Outerwear for sale in

the United States until February 2019, more than a year after Plaintiff filed its Application and well

after Plaintiff’s first date of use in commerce.

        22.      Plaintiff has repeatedly notified Defendants of its ownership and exclusive rights

to the OCCHII Mark, and has further requested that Defendants cease and desist from using the

confusingly similar mark OCHI in connection with clothing. For example, on June 5, 2019, Plaintiff

sent a cease and desist letter to Defendants in Ukraine, demanding that Defendants “immediately

and permanently cease and all use of the mark “OCHI” or any variation thereof in connection with

clothing or the sale of clothing in and to the United States.” After Defendants retained counsel in

Ukraine, Plaintiff’s counsel sent a second letter to Defendants’ counsel reiterating Plaintiff’s request

that Defendants “cease all use of the mark OCHI in the United States.”

        23.      In response, Defendants have willfully ignored Plaintiff’s requests and continue to

use the mark OCHI in connection with the promotion and sale of clothing in the United States.

Copies of Plaintiff’s letters to Defendants requesting that they immediately cease and desist use of

the mark OCHI in connection with clothing, along with their response, are attached as Exhibit B.

                                    FIRST CLAIM FOR RELIEF
                                     (Trademark Infringement)

        24.      Plaintiff repeats and realleges the allegations contained in the preceding paragraphs

as though fully set forth herein.

        25.      Plaintiff’s OCCHII Mark is nationally-recognized, including within this judicial

district, with being associated with clothing developed by Plaintiff.

        26.      The registration embodying Plaintiff’s OCCHII Mark is in full force and effect.


                                                   5
              Case 1:19-cv-08194 Document 1 Filed 09/03/19 Page 6 of 13



        27.      Defendants’ use of the mark OCHI is without Plaintiff’s permission or authority

and is in total disregard of Plaintiff’s right to control its mark.

        28.      Defendants have infringed Plaintiff’s OCCHII Mark in interstate commerce

through various acts, such as the selling, offering for sale, promotion and advertising of products,

namely clothing, bearing the confusingly similar mark OCHI.

        29.      In addition, Defendants are offering for sale and selling the same goods offered for

sale and sold by Plaintiff in United States commerce.

        30.      Defendants’ infringing activities are without permission or authority of Plaintiff,

are likely to lead to and result in confusion or mistake, or to deceive the consuming public, and are

likely to cause the public to believe that Plaintiff has produced, sponsored, authorized, licensed or

is otherwise connected or affiliated with Defendants’ commercial and business activities, all to the

detriment of Plaintiff.

        31.      Upon information and belief, Defendants’ acts are deliberate and intended to

confuse the public as to the source of Defendants’ goods and to injure Plaintiff and reap the benefit

of Plaintiff’s goodwill associated with Plaintiff’s trademark, notwithstanding Plaintiff’s prior

established rights in the registered OCCHII Mark and with both actual and constructive notice of

Plaintiff’s federal registration rights under 15 U.S.C. §§ 1057(c); 1072.

        32.      Upon information and belief, the aforementioned acts constitute willful and

unlawful infringement of the registered OCCHII Mark in violation of federal law, including 15

U.S.C. § 1114.

        33.      Defendants have also caused and are likely to continue causing substantial injury

to the public by their infringing acts.

        34.      As a direct and proximate result of Defendants’ willful and unlawful conduct,




                                                    6
             Case 1:19-cv-08194 Document 1 Filed 09/03/19 Page 7 of 13



Plaintiff has been injured and will continue to suffer injury to its business and reputation unless

Defendants are restrained by this Court from further infringing Plaintiff’s OCCHII mark.

       35.       Plaintiff has no adequate remedy at law.

       36.       In light of the foregoing, Plaintiff is entitled to injunctive relief prohibiting

Defendants form using the mark OCHI in connection with clothing and to recover from Defendants

all damages, including attorneys’ fees, that Plaintiff has sustained and will sustain as a result of

Defendants’ infringing acts; and all gains, profits and advantages obtained by Defendants as a result

thereof, in an amount not yet known, as well as the costs of this action pursuant to 15 U.S.C.

§ 1117(b), and/or statutory damages pursuant to 15 U.S.C. § 1117(c).

                                SECOND CLAIM FOR RELIEF
                                    (False Designation of Origin)
       37.       Plaintiff repeats and realleges the allegations contained in the preceding paragraphs

as though fully set forth herein.

       38.       Plaintiff has used the OCCHII Mark in interstate commerce in connection with

clothing since June 2018.

       39.       Defendants’ use of the mark OCHI in connection with clothing and apparel

constitutes a false designation of origin and a false or misleading description or misrepresentation

of fact in interstate commerce which is likely to cause confusion and mistake, and is likely to

deceive as to the affiliation, connection and/or association of Defendants with Plaintiff and is likely

to mislead consumers to believe that Defendants’ products are promoted, offered, sponsored,

approved, authorized, licensed, or otherwise associated or connected with Plaintiff.

       40.       By reason of the foregoing, the trade and public are likely to be and will continue

to be confused, misled or deceived, and Plaintiff has, is now, and will continue to suffer irreparable

injury to its goodwill and reputation for which it has no adequate remedy at law.



                                                  7
              Case 1:19-cv-08194 Document 1 Filed 09/03/19 Page 8 of 13



       41.       Upon information and belief, Defendants have intentionally and knowingly

adopted and used a name, mark, or false designation of origin likely to cause confusion in the

marketplace as to the source, origin, or sponsorship of the goods offered for sale and sold by the

Defendants.

       42.       By virtue of the foregoing, Defendants’ acts are in violation of Section 43(a) of the

Lanham Act, 15 U.S.C. § 1125(a).

       43.       Defendants’ acts are causing and continue to cause Plaintiff irreparable harm in the

nature of loss of control over its reputation and loss of substantial consumer goodwill. The

irreparable harm to Plaintiff will continue, without any adequate remedy at law, unless and until

Defendants’ unlawful conduct is enjoined by this Court.

       44.       Upon information and belief, Defendants are continuing to use the mark OCHI in

connection with the sale and advertising of clothing and outerwear in the United States, willfully

and with knowledge that said mark is false, misleading and deceptive, and with the intent to unfairly

compete with Plaintiff.

       45.       Defendants’ conduct has caused, and is likely to continue causing, substantial

injury to the public and to Plaintiff, and Plaintiff is entitled to injunctive relief and to recover

Defendants’ profits, actual damages, enhanced profits and damages, costs, and reasonable

attorneys’ fees pursuant to 15 U.S.C. § 1125(a).

                                    THIRD CLAIM FOR RELIEF
                  (Deceptive Acts and Practices – N.Y. Gen. Bus. Law. § 349)
       46.       Plaintiff repeats and realleges the allegations contained in the preceding paragraphs

as though fully set forth herein.

       47.       Defendants’ use of the mark OCHI constitutes an unlawful and deceptive act and

practice in connection with the advertising, promotion, marketing, distribution and sale of goods in



                                                   8
             Case 1:19-cv-08194 Document 1 Filed 09/03/19 Page 9 of 13



New York.

       48.       Defendants’ actions in misbranding its goods and misleading consumers, have

resulted in and will continue to cause confusions and deception of the public in violation of New

York General Business Law § 349 et seq.

       49.       Defendants’ wrongful conduct has caused and will continue to cause irreparable

harm and injury to Plaintiff. This irreparable harm will continue, without any adequate remedy at

law, unless and until Defendants’ unlawful conduct is enjoined by this Court.

       50.       Upon information and belief, Defendants’ deceptive trade practices are willful,

intentional and egregious, justifying statutory and treble damages in an amount to be determined at

trial, as well as an award of attorneys’ fees under New York General Business Law § 349(h).

                                FOURTH CLAIM FOR RELIEF
                (Injury to Business Reputation – N.Y. Gen. Bus. Law. § 360-1)


       51.       Plaintiff repeats and realleges the allegations contained in the preceding paragraphs

as though fully set forth herein.

       52.       Due to Plaintiff’s activities in advertising and promoting the sale of clothing under

the OCCHII Mark, the OCCHII Mark has achieved widespread acceptance and recognition among

the consuming public and the trade throughout the United States.

       53.       The arbitrary and distinctive OCCHII Mark identifies Plaintiff as the source/origin

of the goods on which it is used.

       54.       Defendants have caused and will continue to cause irreparable injury to Plaintiff’s

goodwill and business reputation, in violation of New York General Business Law § 360-1.

       55.       In light of the foregoing, Plaintiff is entitled to injunctive relief prohibiting

Defendants from using the mark OCHI, and to recover all damages, including attorneys’ fees, that



                                                  9
                Case 1:19-cv-08194 Document 1 Filed 09/03/19 Page 10 of 13



Plaintiff has sustained or will sustain, and all gains, profits and advantages obtained by Defendants

as a result of their infringing acts alleged above in an amount not yet known, and the costs of this

action.

                                    FIFTH CLAIM FOR RELIEF
                                 (Common Law Unfair Competition)

          56.      Plaintiff repeats and realleges the allegations contained in the preceding paragraphs

as though fully set forth herein.

          57.      Defendants’ use of the mark OCHI is likely to lead to and result in confusion,

mistake or deception, and is likely to cause the public to believe that Plaintiff has produced,

sponsored, authorized, licensed or is otherwise connected or affiliated with Defendants’ commercial

and business activities, all to the detriment of Plaintiff and its business.

          58.      Defendants’ unauthorized use of the OCHI Mark in interstate commerce and

advertising relating to the same constitutes false designation of origin and a false representation that

the goods produced and marketed under the mark OCHI are manufactured, offered, sponsored,

authorized, licensed by or otherwise connected with Plaintiff or come from the same source as

Plaintiff’s goods when, in fact, they do not.

          59.      Defendants’ activities have caused, and unless enjoined by this Court, will continue

to cause, a likelihood of confusion and deception of members of the trade and public, and

additionally, injury to Plaintiff’s goodwill and reputation.

          60.      Upon information and belief, Defendants acted knowingly, deliberately and

willfully with the intent to trade on Plaintiff’s reputation and goodwill established in the OCCHII

Mark. Defendants’ conduct is willful, wanton, and egregious.

          61.      Plaintiff has no adequate remedy at law to compensate it fully for the damages that

have been caused and which will continue to be caused by Defendants’ unlawful acts, unless they


                                                   10
                Case 1:19-cv-08194 Document 1 Filed 09/03/19 Page 11 of 13



are enjoined by this Court.

          62.      In light of the foregoing, Plaintiff is entitled to injunctive relief prohibiting

Defendants from using the mark OCHI, and to recover all damages, including attorneys’ fees, that

Plaintiff has sustained and will sustain, and all gains, profits and advantages obtained by Defendants

as a result of their infringing acts alleged above, in an amount not yet known, and the costs of this

action.

                                       PRAYER FOR RELIEF

          WHEREFORE, Plaintiff NumberEleven respectfully prays that this Court enter judgment

in its favor and against Defendants Yana Viktorovna Kuznetsova and Ochi Outerwear as follows:

          A.      Defendants, their agents, servants, employees, officers, associates, attorneys and

all persons acting by, through or in concert with any of them, are hereby temporarily, preliminarily

and permanently enjoined from using the mark OCHI anywhere in the United States in connection

with clothing or apparel, including but not limited to:

                  (a) committing any other act which falsely represents or which has the effect of

falsely representing that Defendants’ goods are licensed by, authorized by, offered by, produced

by, sponsored by, or in any other way associated with Plaintiff; and

                  (b) unfairly competing with Plaintiff.

          B.      Awarding actual damages suffered by Plaintiff as a result of Defendants’ acts;

          C.      Ordering an accounting and disgorgement by Defendants of all gains, profits and

advantages derived from their wrongful acts pursuant to 15 U.S.C. § 1117(a);




                                                   11
               Case 1:19-cv-08194 Document 1 Filed 09/03/19 Page 12 of 13



          D.     Awarding Plaintiff of all Defendants’ profits and all damages sustained by Plaintiff

as a result of Defendants’ wrongful acts, and such other compensatory damages as the Court

determines to be fair and appropriate pursuant to 15 U.S.C. § 1117(a);

          E.     Awarding treble damages in the amount of Defendants’ profits or Plaintiff’s

damages, whichever is greater, for willful infringement pursuant to 15 U.S.C. § 1117(b);

          F.     Awarding applicable interest, costs, disbursement and attorneys’ fees, pursuant to

15 U.S.C. § 1117(b);

          G.     Awarding Plaintiff statutory damages pursuant to 15 U.S.C. § 1117(c);

          H.     Awarding Plaintiff punitive damages in connection with its claims under the law of

New York State and common law; and

          I.     Awarding Plaintiff such other and further relief as the Court deems to be just and

proper.

Dated: New York, New York
       September 3, 2019
                                               Respectfully submitted,

                                               DUNNINGTON BARTHOLOW & MILLER
                                               LLP


                                               By: /s Olivera Medenica
                                                   Olivera Medenica
                                                   Kamanta C. Kettle
                                               230 Park Avenue, 21st Floor
                                               New York, New York 10169
                                               Tel: (212) 682-8811
                                               omedenica@dunnington.com
                                               kkettle@dunnington.com

                                               Attorneys for Plaintiff NumberEleven, LLC




                                                  12
             Case 1:19-cv-08194 Document 1 Filed 09/03/19 Page 13 of 13



                                    DEMAND FOR JURY TRIAL

        Pursuant to Rule 38(b) of the Federal Rules of Civil Procedure, Plaintiff hereby demands a

trial by jury of all claims in this litigation.

Dated: New York, New York
       September 3, 2019


                                                  Respectfully submitted,

                                                  DUNNINGTON BARTHOLOW & MILLER
                                                  LLP


                                                  By: /s Olivera Medenica
                                                      Olivera Medenica
                                                      Kamanta C. Kettle
                                                  230 Park Avenue, 21st Floor
                                                  New York, New York 10169
                                                  Tel: (212) 682-8811
                                                  omedenica@dunnington.com
                                                  kkettle@dunnington.com

                                                  Attorneys for Plaintiff NumberEleven, LLC




                                                    13
